Name: Commission Regulation (EEC) No 297/81 of 4 February 1981 fixing the export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 2. 81 Official Journal of the European Communities No L 33/11 COMMISSION REGULATION (EEC) No 297/81 of 4 February 1981 fixing the export refunds on fruit and vegetables Whereas the situation with regard to international trade or the specific requirements of certain markets may make it necessary to vary the refund for a given product according to the destination of that product ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organiza ­ tion of the market in fruit and vegetables ^), as last amended by the Act of Accession of Greece (2), and in particular Article 30 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas sweet fresh oranges, fresh mandarins, fresh lemons and apples of the common quality standards 'Extra' Class, Class I and Class II , 'Extra' Class and Class I hothouse grapes and open ground grapes, shelled almonds and hazelnuts, and unshelled walnuts may at present be exported in economically signifi ­ cant quantities ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their effective parity ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas it follows from applying these detailed rules to the present market situation and to its future trends, and in particular to quotations and prices for fruit and vegetables in the Community and in inter ­ national trade that the refunds should be as set out in the Annex hereto ; Whereas Article 30 of Regulation (EEC) No 1035/72 provides that, to the extent necessary to allow econom ­ ically significant quantities to be exported, the differ ­ ence between prices in international trade for the products referred to in that Article and prices for the products within the Community may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 2518/69 of 9 December 1969 laying down general rules for the granting of refunds on exports of fruit and vegetables and criteria for fixing their amounts (3), as amended by Regulation (EEC) No 2455/72 (4), provides that when refunds are being fixed, account must be taken of the existing situation and future trends with regard to prices and availabilities of fruit and vegetables on the Community market on the one hand and prices in international trade on the other ; whereas account must also be taken of the costs indi ­ cated in (b) of that Article and of the economic aspects of the proposed exports ; Whereas, pursuant to Article 3 of Regulation (EEC) No 2518/69 , when prices on the Community market are being determined account must be taken of the prices which are most favourable from the exportation point of view ; whereas, when prices in international trade are being determined, the quotations and prices referred to in paragraph 2 of that Article must be taken into account : Whereas the obligations under Article 10 ( 1 ) (b) of Commission Regulation (EEC) No 2730/79 of 29 November 1979 laying down common detailed rules for the application of the system of export refunds on agricultural products (5), as amended by Regulation (EEC) No 1475/80 (6), may be relaxed in the case of exports to non-member countries outside Europe ; whereas, in such a case, Article 23 ( 1 ) (c) of Regulation (EEC) No 2730/79 may be applied ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables,(&gt;) OJ No L 118, 20 . 5 . 1972, p . 1 . (2) OJ No L 291 , 19. 11 . 1979, p . 17 . (&gt;) OJ No L 318 , 18 . 12. 1969, p. 17. (&lt;) OJ No L 266, 25. 11 . 1972, p . 7. (5 ) OJ No L 317, 12. 12. 1979, p . 1 . (*) OJ No L 147, 13 . 6 . 1980, p . 15. No L 33/ 12 Official Journal of the European Communities 5 . 2. 81 HAS ADOPTED THIS REGULATION : Article 1 apply to exports of sweet oranges, mandarins, lemons, table grapes of open ground, walnuts in shell , shelled hazelnuts, and apples as set out in the Annex hereto. Article 2 1 . The export refunds on fruit and vegetables shall be as set out in the Annex hereto. 2. The provisions of Articles 10 ( 1 ) (b) and 23 ( 1 ) (c) of Commission Regulation (EEC) No 2730/79 shall This Regulation shall enter into force on 5 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 February 1981 . For the Commission Poul DALSAGER Member of the Commission 5. 2. 81 Official Journal of the European Communities No L 33/ 13 ANNEX to the Commission Regulation of 4 February 1981 fixing the export refunds on fruit and vegetables (ECU/100 kg net) CCT heading No Description Refund ex 08.02 A I Sweet fresh oranges :  Of varieties Biondo comune and Sanguigno comune (' Extra' Class, Class I and Class II)  Of other varieties ("Extra' Class, Class I and Class II) 5-32 9-67 ex 08.02 B Fresh mandarins ("Extra' Class, Class I and Class II) 7-25 ex 08.02 C Fresh lemons ("Extra' Class, Class I and Class II) For export to :  countries or States with a planned economy in central or eastern Europe  other destinations 6-04 4-23 ex 08.04 A I Table grapes :  Fresh, open ground fExtra' Class and Class I)  Fresh, hothouse ("Extra' Class and Class I) 7-00 19-34 ex 08.05 A II Shelled almonds, other than bitter almonds 9-67 ex 08.05 B Unshelled walnuts 14-00 ex 08.05 G Shelled hazelnuts 14-51 ex 08.06 A II Apples CExtra' Class, Class I and Class II) other than cider apples For export to :  Botswana, Lesotho, Swaziland, Zambia, Malawi, Mozam ­ bique, Tanzania, Kenya, Rwanda, Burundi, Uganda, Somalia, Madagascar, Comoros, Mauritius, Sudan, Ethi ­ opia, Jibuti, the countries of the Arabian peninsula ( l ), Iran and Iraq  Indonesia, Malaysia, Singapore and Hong Kong (2 )  countries and territories of Africa other than those mentioned above and South Africa, Syria, Jordan, coun ­ tries with a planned economy in central and eastern Europe, Bolivia, Brazil , Venezuela, Peru, Panama, Ecuador, Iceland, Finland, Norway, Sweden, Austria and the Faroe Islands 12-00 12-00 3-63 (*) For the purpose of this Regulation the 'countries of the Arabian peninsula are considered to be the following, including the territories attached thereto : Saudi Arabia, Bahrain, Qatar, Kuwait, the Sultanate of Oman, United Arab Emirates (Abu Dhabi , Dubai , Sharjah, Ajman, Umm al Qawain, Fujairah, Ras Al Khaimah), Yemen Arab Republic (North Yemen) and the People's Democratic Republic of Yemen (South Yemen). (2) For which the custom export formalities have been completed on 28 February 1981 at the latest.